UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1209


CAROL L. PIZZUTO,

                Plaintiff – Appellant,

          v.

REBECCA RANDOLPH; RICHARD LUCAS; MAIN STREET FINANCIAL
SERVICES CORPORATION; WILLIAM CRISWELL; KEVIN GESSLER; SHAWN
R. TURAK; THE HONORABLE SCOTT R. SMITH; CITY OF WHEELING;
JOHN DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00017-FPS)


Submitted:   June 1, 2010                   Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carol L. Pizzuto, Appellant Pro Se.   Keith C. Gamble, PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC, Morgantown, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carol L. Pizzuto seeks to appeal the district court’s

February 9, 2010 “First Order and Notice Regarding Discovery and

Scheduling”.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Pizzuto seeks to appeal is neither a final

order   nor    an    appealable   interlocutory   or    collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.             We

dispense      with    oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                        2